Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are pending. Claims 1-4, 6-8, 10-11, 14, 17, 19-20, 22-45, 47 and 50-53 have been cancelled.

Election/Restrictions
The election of Group I with traverse of claims 1-3, 5, 7-13, 15, 16, 18, 20, 21, 46, 48 and 49 and the species of an isolated polynucleotide comprising SEQ ID NO: 6 in the reply filed on 27 March 2020 was acknowledged. Claims 1-3, 7, 10-11 and 20 were subsequently cancelled in the reply filed on 21 September 2020.
Applicant traversed the requirement because the invention of Group I is directed to isolated polynucleotides while the invention of Group II is directed to methods of using them (Applicant response dated 27 March 2020, p. 2). 
The argument was not found to be persuasive for the reasons as set forth in the Office action dated 27 December 2019, and claims 27, 29-31, 35, 38-40, 50 and 51 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. The requirement was deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making compositions comprising SEQ ID NO: 29 or 900 and 779 or 901, does not reasonably provide enablement for making and/or using the genus of polynucleotides and polypeptides as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Instant claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are broadly drawn to a composition comprising a first polynucleotide encoding a polypeptide having 
Because the claims encompass making and using a broad genus of polynucleotides and polypeptides, the specification must teach the skilled artisan how to make said nucleic acid sequences encoding such polypeptides. 
For example, a polynucleotide encoding a polypeptide with at least 85% identity to SEQ ID NO: 29 or 900 would have 24 and 27 amino acid substitutions relative to SEQ ID NO: 29 and 900, respectively. 
These polypeptides would encompass and 1924 and 1927 distinct protein variants, respectively. In the absence of guidance indicating where in the genus of these variants such modifications can be sustained, undue trial and error experimentation would be required to make and use the claimed polypeptides.
The specification does teach that SEQ ID NO: 6 as encompassed by instant claim 18 corresponds to a polynucleotide encoding a polypeptide having pathogenesis 
The specification further teaches that SEQ ID NO: 29 and 900 correspond to Betv-1 while SEQ ID NO: 779 corresponds to purine permease (e.g., p. 120, ¶ 00560).
The specification teaches that expression of Betv-1, purine permease, or a combination of both increased thebaine production (p. 130, Example 5). The specification is silent, in fact, with respect to variants of the polynucleotides and polypeptides as encompassed by the claims, and is also silent regarding mutagenizing cells to modulate or reduce expression of Betv-1 or purine permease as encompassed by instant claims 46, 48 and 49 (i.e., SEQ ID NO: 29 or 779, respectively).
However, the specification has failed to teach the critical domains or motifs that confer functional activity such that the skilled practitioner would be unable to predictably use the compositions and vectors comprising the genus of polynucleotides as claimed or to practice the methods using the genus of polynucleotides as broadly claimed.
These teachings are critical because the art is silent regarding the structure-function relationship of the Betv-1 protein. For example, Chen et al teach that Betv-1 is a novel thebaine synthase (THS) and member of the pathogenesis-related 10 protein (PR10) family, that orthologs were found in P. setigerum and bracteatum, that is not likely associated with more divergent orthologs and did not show extensive amino acid sequence identity to other characterized proteins in the PR10 superfamily (2018, Nature Chemical Biology, 14:738-743; see Abstract; p. 738, col. 2, last ¶; see also p. 740, col. 2, penultimate ¶).
et al fails to teach the structures that confer THS functional activity or any species from the genus of polynucleotides and polypeptides as encompassed by the claims, while teaching that few members or the PR10 superfamily have been functionally characterized (p. 742, col. 2, ¶ 1).
Thus, while the specification has taught that expressing polynucleotides encoding the amino acid sequences of SEQ ID NO: 29, 900 and 779 can increase thebaine levels, the specification has not taught variants of said polynucleotides can be used to do the same.
Regarding claims 46 and 48, it is noted that the claim remains directed to mutagenizing any gene that in turn can modulate expression of a polynucleotide encoding a polypeptide comprising the amino acid sequences of SEQ ID NO: 29 or 900. Namely, there is no nexus between the mutagenizing step and the modulated levels of the claimed polynucleotides.
Here, the specification has failed to teach which genes may be mutagenized and in turn would modulate the levels of the claimed polynucleotides, and would therefore require undue and excessive experimentation to practice the method as claimed.
The skilled practitioner would first turn to the instant specification for guidance in using the genus of polynucleotides and polypeptides as broadly claimed. However, the specification does not provide sufficient guidance for using said polynucleotides, and the prior art is also lacking in examples of using said genus of polynucleotides (e.g., see Chen et al; see p. 742, col. 2, ¶ 1: the precise mechanism of function for Bet v1-1 is unknown).


Response to Arguments
Applicant traverses the rejection of the claims in light of the fact that the claims have been amended to include functional language, namely, that the polynucleotides encoding polypeptides have enzymatic activity (Applicant response dated 22 October 2021, p. 6).
	This argument is not found to be persuasive for the reasons as set forth above. In particular, the specification and the art fail to teach the critical structures that confer THS or purine permease functional activity. Therefore, it is still determined that claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph for failing to comply with the scope of enablement requirement.

Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  	

The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here the claims encompass a broad genus of polynucleotides and polypeptides. For example, a polynucleotide encoding a polypeptide with at least 85% identity to SEQ 
These polypeptides would encompass and 1924 and 1927 distinct protein variants, respectively. In the absence of describing where in the genus of these variants such modifications can be sustained, and the state of the art as discussed below, the skilled practitioner would not be of the opinion that Applicant possesses the compositions, cells and methods as claimed.
This is because the specification has failed to describe the critical domains or motifs that confer functional activity such that the skilled practitioner would be unable to predictably arrive at the compositions and vectors comprising the genus of polynucleotides as claimed.
This inadequate description is compounded by the state of the art: Chen et al describe that Betv-1 is a novel THS and member of PR10, that orthologs were found in P. setigerum and bracteatum, that is not likely associated with more divergent orthologs and did not show extensive amino acid sequence identity to other characterized proteins in the PR10 superfamily (see Abstract; p. 738, col. 2, last ¶; see also p. 740, col. 2, penultimate ¶).
Importantly, and similar to the instant specification, Chen et al fails to describe the structures that confer THS functional activity or any species of the genus of polynucleotides and polypeptides as encompassed by the claims, while describing that few members or the PR10 superfamily have been functionally characterized (p. 742, col. 2, ¶ 1).

Regarding claims 46 and 48, it is noted that the claims still encompass mutagenizing any gene that in turn can modulate expression of a polynucleotide encoding a polypeptide comprising the amino acid sequences of SEQ ID NO: 29 or 900. Namely, there is no nexus between the mutagenizing step and the modulated levels of the claimed polynucleotides.
Here, the specification has failed to describe which genes may be mutagenized and in turn would modulate the levels of the claimed polynucleotides.
Thus, based on the state of the art and the failure of the specification to describe a representative number of polynucleotides encoding polypeptides as broadly claimed, the skilled practitioner would not be of the opinion that Applicant possesses the composition, vectors, cells and methods as claimed.
Given the lack of written description in the specification with regard to the expansive genus of polynucleotides as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims in light of the fact that the claims have been amended to include functional language, namely, that the polynucleotides 
This argument is not found to be persuasive for the reasons as set forth above: the specification has failed to describe either a representative number of structures from the broad genus of polynucleotides and polypeptides as claimed, and has not described a structure/function correlation for the claimed polypeptides. Therefore, it is still determined that claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph for failing to comply with the written description requirement.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571) 272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662